Title: To George Washington from Henry Knox, 7 November 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department, Nov: 7th 1792.

I have the honor to submit to you, the pleasing information of a treaty with the Wabash indians; and which appears to have been a general one. After you shall have perused them, they shall be copied, to be laid before the two houses.
Mr Bradshaw says, there were upwards of seven hundred indians present—He came by the way of Kentucky, and says that he understood that about twenty people had been killed by the indians at their late several attacks—That they were repulsed at another station, besides Buchannans—that the celebrated John Watts, the indian leader, was shot through both thighs, and the Shawanese warrior was killed, with several other indians. I have the honor to be Sir, with very great respect, Your most obedt Servt

H. Knox secy of War

